Case 1:19-cv-04087-EK-RLM Document 95 Filed 10/02/20 Page 1 of 2 PageID #: 1357




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


  COMMUNITY HOUSING IMPROVEMENT
  PROGRAM, RENT STABILIZATION
  ASSOCIATION OF N.Y.C., INC.,
  CONSTANCE NUGENT-MILLER, MYCAK
  ASSOCIATES LLC, VERMYCK LLC, M&G
  MYCAK LLC, CINDY REALTY LLC,
  DANIELLE REALTY LLC, and FOREST
  REALTY, LLC

                        Plaintiffs,

                 v.
                                                       Case No. 19-cv-4087-EK-RLM
  CITY OF NEW YORK, RENT GUIDELINES
  BOARD, DAVID REISS, CECILIA JOZA,
  ALEX SCHWARZ, GERMAN TEJEDA, MAY
  YU, PATTI STONE, J. SCOTT WALSH, LEAH
  GOODRIDGE, and SHEILA GARCIA IN
  THEIR OFFICIAL CAPACITIES AS CHAIR
  AND MEMBERS, RESPECTIVELY, OF THE
  RENT GUIDELINES BOARD, and
  RUTHANNE VISNAUSKAS, IN HER
  OFFICIAL CAPACITY AS COMMISSIONER
  OF NEW YORK STATE HOMES AND
  COMMUNITY RENEWAL, DIVISION OF
  HOUSING AND COMMUNITY RENEWAL.

                        Defendants.



                             PLAINTIFFS’ NOTICE OF APPEAL

        All Plaintiffs in this case hereby appeal to the U.S. Court of Appeals for the Second

 Circuit from the September 30, 2020 memorandum and order (ECF No. 93) granting

 Defendants’ motions to dismiss, the September 30, 2020 final judgment dismissing Plaintiffs’

 claims (ECF No. 94), and all prior and subsequent non-final orders adverse to Plaintiffs.

                               [Signature Block on Following Page]
Case 1:19-cv-04087-EK-RLM Document 95 Filed 10/02/20 Page 2 of 2 PageID #: 1358




       Dated: October 2, 2020


                                           /s/ Andrew J. Pincus
                                           Andrew J. Pincus
                                           Timothy S. Bishop
                                           Reginald R. Goeke
                                           Robert W. Hamburg

                                           MAYER BROWN LLP
                                           1221 Avenue of the Americas
                                           New York, New York 10020
                                           Tel.: (212) 506-2500

                                           Counsel for Plaintiffs




                                       2
